DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, and 4-23 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207 (Boyle '207)  in view of US 20130034844 ("Boyle '844") or US 20130289139 ("Radford") or both US 20130289139 and US 20130034844.

Claims 1, 2, and 4-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207 (Boyle '207), in view of WO 2010009494 ("Howard").
Applicant’s arguments filed 02/28/2022 address both rejections jointly:
It is respectfully submitted …that no double patenting is present where the instant claims are not anticipated by, nor would they have been obvious over, the reference claims 1-22 of Boyle '207 in view of any one or more of Boyle '444, Radford, and Howard. It is submitted further that from any combination of Boyle '444, Radford, and Howard, a person having ordinary skill in the art would not reasonably have expected successful arrival at the presently encompassed subject matter when each of the instant claims is properly considered as a whole, as is required (see, e.g., M.P.E.P. § 2141.02).

In particular, only for the first time in the present application is there disclosed the recited combination, as a whole, which includes not simply performing any immune response assay with and without a Treg inhibitor present, but which instead relates to performing the encompassed immune response assay with and without a Treg inhibitor present whilst also employing the recited first (7 to 14 amino acids) and second (16 to 50 amino acids) peptide sets that are recognized, respectively, by CD8+ and CD4+ T lymphocytes. As disclosed in the specification … the presently recited combination advantageously enhances the sensitivity of the cell-mediated immune response to stimulation by antigenic9 peptides and permits the use of less sensitive detection of the immune response read-out (e.g., detection of immune effector molecule(s)).

In response, it is emphasized that MPEP § 2141.02 is directed to obviousness rejections under 35 U.S.C. 103, which does require consideration of whether the claim as a whole would be obvious in view of prior art. It is agreed that, as a whole, the pending claims cannot be rejected under 35 U.S.C. 103, especially considering that the nonobvious advantages of employing the recited first and second peptide sets have been recognized in the granting of Patent No. 9983207 (Boyle '207).  Therefore, the claims have not been rejected under 35 U.S.C. 103. As noted previously, the pending claims differ from the patented claims as they are drawn to an embodiment of the patented method wherein the method is performed with or without an inhibitor of suppressor regulatory T cells, which permits one to conclude whether the sample of lymphocytes comprises regulatory T cells. Otherwise, the respective patented and pending dependent claims are substantially identical. The question at hand is whether, given the patented method, would it be obvious for one of skill in the art to perform an embodiment wherein the method is performed with or without an inhibitor of suppressor regulatory T cells. 
It is maintained that each of US 20130289139, US 20130034844, and WO 2010009494 discloses a method for measuring cell-mediated immune response activity and each teaches an embodiment comprising contacting lymphocytes with an inhibitor of suppressor regulatory T cells. The specific conditions of the assays differ from those in the ‘207 patent, but the methods are analogous as they all involve in vitro stimulation of lymphocytes from a subject and the measurement of an immune effector molecule as an indicator of cell mediated immune response activity. The disclosed method in WO 2010009494 is generic to the instant claims, as is does not have the same limitations for sets of peptides of an immune effector molecule as an indicator of cell mediated immune response activity. Therefore, it would be evident to one of skill in the art that many types of assays for cell mediated immune response activity may be performed in embodiments with or without an inhibitor of suppressor regulatory T cells with a reasonable expectation of success, including the method of the ‘207 patent. The skilled artisan would understand further from US 20130289139 and/or US 20130034844, or WO 2010009494 that by including an inhibitor of T-reg cells to alleviate the suppressive effects of such T-reg cells, the level of the immune effector molecule(s) will be elevated relative to the level when the inhibitor of T-reg cells is absent. Therefore, the person of skill in the art would arrive at the present claims on the basis of the claims of the ‘207 patent and the teachings of either or both of US 20130289139 and US 20130034844, or WO 2010009494.
It was pointed out in the rejections of record that each US 20130289139, US 20130034844 and WO 2010009494 provides the same exemplary list of inhibitors or modulators of T-reg function as in the present application and the ‘207 patent. This should not be taken as a reliance on the specification of the present application or the ‘207 patent to support a finding of double patenting. It should be clear from above that one of skill in the art would find motivation and expectation of success to modify the patented method to arrive at the method of the pending claims in view of disclosures other than the present application or the ‘207 patent. The point is that the instant disclosure does not add anything, such as unexpected results or new enabling disclosure, beyond that which would already be known to persons of skill in the art in view of US 20130289139, US 20130034844 or WO 2010009494, with respect to the inclusion of an inhibitor of T-reg cells in an assay for measuring cell-mediated immune response activity.
 In view of the above, it is maintained that the presently claimed methods are obvious variants of the patented method of the ‘207 patent.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647